Citation Nr: 9907381	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
January 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
in which the RO denied service connection for a sinus 
disorder and for a respiratory disorder.  The veteran 
appealed and had a hearing at the RO before a member of the 
Board in June 1997.  In an October 1997 decision, the Board 
denied the issue of entitlement to service connection for a 
sinus disorder.  The issue of entitlement to service 
connection for a respiratory disorder was remanded to the RO 
for evidentiary development.  The requested development has 
been accomplished and the case has now been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
service connection for a respiratory disorder is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
respiratory disorder.  38 U.S.C.A. § 5107 (a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 

service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, it is the opinion of the Board that the 
veteran has not presented a well-grounded claim for service 
connection for a respiratory disorder.  At the time 


of the October 1997 Board remand, there was no evidence in 
the claims folder of a currently diagnosed respiratory 
disorder.

Review of the service medical records showed that the veteran 
was treated for an upper respiratory infection with sore 
throat and headaches in March 1970.  The diagnostic 
impression was viral illness and the veteran was given 
medication.  There was a small left lower lobe infiltrate 
producing some sputum.  There was no chest pain.  There were 
some fine rales over the left lateral chest.  He was 
diagnosed with pneumonitis.  He was continued on medication 
and there was no further treatment.  In October 1970, the 
veteran was seen again with complaints of a sore throat and 
headaches.  His lungs were clear and the records refer to a 
viral syndrome.  Separation examination showed no evidence of 
complaints or findings with reference to a respiratory 
disorder.

On VA examination in June 1993, the veteran reported episodic 
wheezing which was not present at the time of the 
examination.  He claimed two separate asthma attacks a few 
months apart.  There was no cyanosis or clubbing.  His chest 
and respiratory system were clear.  No respiratory condition 
was diagnosed or found on examination.

At his hearing before the undersigned Board member in June 
1997, the veteran testified that, subsequent to a June 1993 
VA examination which found no respiratory disorder, he had 
been diagnosed with mild asthma by James Golden, M.D., at 
Internal Medicine of Smithtown in Smithtown, New York.  He 
reported that he had been treated by Dr. Golden since 1996.  
On June 19, 1997, the day of the hearing, the veteran 
executed an authorization for the obtaining of Dr. Golden's 
records.  Records from Dr. Golden showing treatment and 
diagnosis for asthma were not in the claims folder.

The veteran also testified that he was seen at the Northport, 
New York VA Medical Center (VAMC) in 1993 and 1994 for 
treatment of allergies.  He said that he was 


told he was allergic to cats, dogs and grass.  There were no 
treatment records from the Northport, New York VAMC in the 
claims folder.

Based on the veteran's in-service treatment for respiratory 
symptoms and testimony regarding post-service treatment for a 
respiratory disorder, the Board remanded the case in October 
1997 for evidentiary development to obtain the referenced 
treatment records and a VA examination to ascertain whether 
the veteran has a current respiratory disorder.

VA outpatient treatment records were obtained from the 
Northport, New York VA Medical Center (VAMC) for the period 
from June 1993 to January 1994 and in 1995.  In January 1994, 
the veteran was noted to have allergic rhinitis after 
exhibiting a mild localized reaction to dust, mold, cat and 
dog allergens.  He was subsequently scheduled to begin 
immunotherapy.  VA outpatient treatment records dated in 1995 
reflect that the veteran has been seen intermittently in the 
allergy clinic at the Northport, New York VAMC for treatment 
of allergies to dust, mold, cats and dogs.  Recorded clinical 
data notes a history of asthma, with no current diagnosis 
thereof.  There are 15 separate notations in the claims 
folder from January to March 1995 to the effect that the 
veteran was a "no show" for a scheduled appointment in the 
allergy clinic.

Private treatment records were received from James Golden, 
M.D.  A May 1996 chest x-ray revealed no acute infiltrates 
and a cardiac silhouette within normal limits.  In September 
1996, a chest CT with intravenous contrast was negative.  In 
February 1997, the veteran was noted to have chronic 
rhinitis.  Treatment records in September 1997 reflect that 
the veteran was having no shortness of breath.  There are 
several notations to a history of asthma and current problems 
with rhinitis.

On VA examination in May 1998, the veteran complained of 
shortness of breath with mild to moderate exertion, and a 
cough with sputum production.  He denied hemoptysis or 
anorexia.  The veteran denied any history of asthma, 
pleuritic chest pain or periods of incapacitation.  The 
veteran presented a history of pneumonia in 

service with several episodes of pneumonia since then.  The 
veteran was noted to be a nonsmoker.  On examination, there 
were normal breath sounds with no evidence of expiratory 
wheezing or stridor and no chest wall deformities.  Heart 
examination revealed no murmurs or gallops.  A chest x-ray 
was within normal limits.  Pulmonary function tests were 
conducted with spirometry and lung volumes, both within 
normal limits.  The veteran was unable to perform diffusion 
capacity of carbon monoxide (DLCO) and it was recommended 
that a repeat DLCO be performed to rule out pulmonary 
vascular disease.  The examiner concluded that the etiology 
of the veteran's shortness of breath could not be explained 
by the pulmonary function tests or the chest x-ray and was 
likely due to other causes, possibly cardiac disease.  On 
repeat DLCO in September 1998, the veteran's results were 97% 
of the predicted amount.  No respiratory disorder was 
diagnosed.

In summary, there is evidence of record to establish that the 
veteran has a current diagnosis of allergic rhinitis.  He was 
treated in service for a respiratory disorder characterized 
as pneumonitis which was noted to have resolved without any 
residual disability.  However, there is no statement from any 
physician of record in the case linking any of the veteran's 
current respiratory symptoms (none of which were diagnosed or 
demonstrated on VA examination in May 1998) to service.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertions of medical causation are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit, at 93.

As noted previously, a medical opinion linking the current 
disability to service is required..  See Brammer and Caluza, 
supra.  As such evidence has not been 

presented regarding this claim, the claim is not well-
grounded and the appeal must be denied.


ORDER

Service connection for a respiratory disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


